         Case 1:17-cv-00148-SPB Document 102 Filed 12/20/19 Page 1 of 4



                         THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NANCY E. LEWEN,                                       :
                                                      : Civil Action No. 1:17-cv-148-SPB
                           Plaintiff,                 :
                                                      :
               v.                                     :
                                                      : Magistrate Judge Susan Paradise
BARBARA RAYMOND,                                      : Baxter
                                                      :
                           Defendant.                 :
                                                      :
                                                      :
                                                      :
                                                      :
                                                      :
                                                      :

     PLAINTIFF’S MOTION FOR CLARIFICATION AND EXTENSION OF TIME


       On 11/14/2019, Plaintiff, Nancy E. Lewen, pro se, filed MEMORANDUM FOR

TELEPHONIC CONFERENCE ON DECEMBER 5, 2019 CONCERNING MOTION TO

COMPEL FILED ON NOVEMBER 1, 2019. ECF [97]. At the telephonic conference and

Motion hearing on December 5, 2019 at 10:00 am, the parties discussed nine (9) interrogatories,

including two previously answered interrogatories, for a total of thirty two (32) interrogatories.

       Following the Motion hearing, a Minute Entry was entered on the record as follows:

                “for proceedings held before Judge Susan Paradise Baxter: Motion Hearing held on
       12/5/2019 re Motions filed at ECF Nos. [93] and [95]. The Court held a telephonic motion
       hearing and discussed discovery and related pretrial deadlines. Plaintiff's motions to compel
       discovery responses were orally GRANTED to the extent that Defendant was directed to
       provide responses to the Plaintiff's discovery requests identified in Plaintiff's supplemental
       filing [97], as set forth on the record. Defendants' counsel indicated that she will take
       Plaintiff's telephonic deposition on 12/23/2019. Defendants' motion for summary judgment
       due on or before 03/06/2020. Plaintiff's response to motion for summary judgment due on
       or before 05/01/2020. to the Plaintiff's discovery requests identified in Plaintiff's
       supplemental filing [97], as set forth on the record.”



                                                  1
         Case 1:17-cv-00148-SPB Document 102 Filed 12/20/19 Page 2 of 4




        Plaintiff received by email on December 20, 2019 the attached DEFENDANT’S

SUPPLEMENTAL RESPONSES TO PLAINTIFF'S FIRST INTERROGATORIES.

Therein, the Defendant expanded her answers Interrogatories 17 and 18, as requested, but did not

answer the remaining Interrogatories, stating,

        “Since the request for additional Interrogatories beyond the twenty-five (25) permitted
        pursuant to the Federal Rules of Civil Procedure regarding discovery was NOT granted to
        Plaintiff, the remaining supplemental discovery requested pertains to Interrogatories 17
        and 18.”


        Plaintiff was under the impression that this Court had orally granted her request in its

entirety, compelling Defendant Raymond to answer a total of thirty-two (32) Interrogatories.

Plaintiff hereby requests at this time for the Court to clarify and to reasonably extend the Discovery

period, which currently ends on December 31, 2019. In consideration of the Christmas and New

Years holidays, the Plaintiff proposes that it would not be unreasonable to extend the Discovery

period until January 15, 2019 and to leave all other deadlines in place.

STANDARD

        “The general purpose of a motion for clarification is to explain or clarify something

ambiguous or vague, not to alter or amend.” United States v. Philip Morris USA, Inc., 793 F. Supp.

2d 164, 168 (D.D.C. 2011) (citation and internal quotation omitted). “Clarification regarding

language used in a court order is a permissible ground for such a motion.” Id.

        Federal Rule of Civil Procedure 6(b)(1)(A) provides that “[w]hen an act may or must be

done within a specified time, the court may, for good cause, extend the time . . . with or without

motion or notice if the court acts, or if a request is made, before the original time or its extension

expires.” The Court “has discretion to grant timely requests for extensions [under Rule 6(b)(1)].”



                                                    2
          Case 1:17-cv-00148-SPB Document 102 Filed 12/20/19 Page 3 of 4



Woodruff v. McPhie, 593 F.Supp.2d 272, 276 (D.D.C. 2009) aff’d, 383 Fed. App’x 5 (D.C. Cir.

2010).

         The Plaintiff hereby requests that the Court clarify the portion of its Minute Entry entered

on December 5, 2019, regarding the number of Interrogatories the Defendant is required to answer,

as being the thirty two (32) Interrogatories identified in Plaintiff's supplemental filing [97], and to

extend the Discovery deadline to January 15, 2019.

         Respectfully Submitted this 20th day of December, 2019.



         /s/ Nancy E. Lewen, Plaintiff, pro se
         150 Chad Brown Street
         Providence, RI 02908




                                                    3
         Case 1:17-cv-00148-SPB Document 102 Filed 12/20/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this PLAINTIFF’S MOTION FOR

CLARIFICATION AND EXTENSION OF TIME was served upon the Defendant’s attorney

by emailing a copy to her electronic address at:


ywarshafsky@attorneygeneral.gov


Yana L. Warshafsky
Deputy Attorney General
Office of Attorney General
1251 Waterfront Place, Mezzanine Level
Pittsburgh, PA 15222
(412) 565-5706




/s/ Nancy E. Lewen
150 Chad Brown Street
Providence, RI 02908
814-920-3180




Date: December 20, 2019




                                                   4
